Citation Nr: 1454701	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder, for accrued benefit purposes.

3.  Entitlement to a rating greater than 10 percent for tinnitus, for accrued benefit purposes.

4.  Entitlement to compensable rating for pulmonary tuberculosis, for accrued benefit purposes.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953, from July 1954 to July 1957, and from October 1957 to October 1963.  The Veteran died in December 2008.  The appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


REMAND

In the March 2011 substantive appeal, the appellant requested a hearing before the Board.  In July 2014, the Board remanded the appeal in order for the appellant to be afforded a Board videoconference hearing.  The hearing was to be scheduled at the RO in Salt Lake City, Utah.  She was thereafter scheduled for a videoconference hearing in November 2014, but it was mistakenly scheduled to be held at the RO in Boise, Idaho.  The appellant has requested that the hearing be rescheduled for the RO in Salt Lake City, Utah.  The Board has determined that good cause exists for the requested rescheduling of the hearing.  

Accordingly, the case is REMANDED to the RO in Salt Lake City, Utah for the following action:

Schedule the appellant for a video conference hearing at the RO in Salt Lake City, Utah, in accordance with the docket number of her appeal.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




